Citation Nr: 1119764	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an evaluation greater than 20 percent for left shoulder degenerative joint disease, status post shrapnel wound with retained foreign body and scar.  



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  His awards and decorations include the Combat Infantryman Badge (CIB) and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for a cardiovascular disorder and to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  However, during the pendency of the appeal, the RO issued a rating decision in February 2011 granting those benefits.  Accordingly, those issues no longer remain in appellate status, and no further consideration is required.

The Board also acknowledges that the February 2011 supplemental statement of the case (SSOC) only addressed the issue of entitlement to an increased evaluation for PTSD.  However, the RO explained that the issues of entitlement to service connection for a skin rash and to an increased evaluation for the left shoulder disability were still on appeal, but that they were not being addressed because the additional evidence did not pertain to those issues.  

In February 2011, the Veteran was notified of a scheduled videoconference hearing before the Board.  However, he failed to report for that hearing and did not provide good cause.  Nor has he requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2010).  


The issue of entitlement to service connection for a skin disorder will be addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's left shoulder degenerative joint disease, status post shrapnel wound with retained foreign body and scar is not manifested by a severe disability of muscle group III; and, arm motion is not limited to 25 degrees from the side.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.   The criteria for an evaluation greater than 20 percent for left shoulder degenerative joint disease, status post shrapnel wound with retained foreign body and scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.56, 4.71a, Diagnostic Code 5201, 4.73, Diagnostic Code 5303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in August 2007 prior to the initial decision on the claim in June 2008, as well as in July 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, he was informed in the August 2007 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The August 2007 and July 2008 letters also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

The August 2007 and July 2008 letters also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Those letters also explained how effective dates were determined.

In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide.  In particular, the August 2007 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the August 2007 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the August 2007 letter stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims. The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.

The Board does note that information in the claims file indicates that the Veteran is receiving benefits from the Social Security Administration (SSA).  The Veteran's records have not been obtained from SSA; however, the evidence of record suggests that he is actually receiving retirement benefits from SSA, as opposed to disability benefits.  Indeed, the Veteran himself told the July 2010 VA PTSD examiner that he was receiving SSA retirement benefits.  There is no indication that the SSA records are relevant to the current appeal, and as such, a remand to obtain them would serve no useful purpose and is not required.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In addition, the Veteran was afforded VA examinations in January 2008 and July 2010 in connection with his claims for an increased evaluation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical and mental examination and fully address the rating criteria that are relevant to rating the disabilities in this case.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  



I.  PTSD

In August 2003, the RO granted entitlement to service connection for PTSD and assigned a 10 percent evaluation effective from September 24, 2002.  In April 2006, the evaluation was increased to 30 percent effective from May 25, 2004.  The Veteran filed a claim for an increased evaluation in June 2007, and in June 2008, the RO increased the evaluation to 50 percent effective from June 1, 2007.  The Veteran filed a notice of disagreement and subsequently perfected this appeal.  

In his June 2008 notice of disagreement, the Veteran indicated that he felt his PTSD should be rated as 70 percent disabling.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411.   A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

With regard to the Global Assessment of Functioning scores assigned, the Board notes that the Global Assessment of Functioning scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  The Board is cognizant that a global assessment of functioning score is not determinative by itself.  

During the January 2008 VA examination, the Veteran reported no recent mental health treatment.  He indicated that his girlfriend had moved out one and a half years earlier because he was too irritable and difficult to live with.  He was not presently dating anyone.  He has 3 grown children and sees them only once every 2 or 3 months.  He noted that they may be staying away because he "talks too rough" and is more irritable with them.  The Veteran also stated that he has distanced himself from a neighbor friend and belongs to no groups, clubs, or organizations.  He rarely goes out to eat, but is able to go out to get necessary things, such as groceries.  He reported having few activities and leisure pursuit, which are solitary in nature.  The Veteran indicated that he will read, watch television, mow his yard, and plant a small garden.  He also tries to walk a mile a day for his health.  The Veteran denied violent or assaultive behavior or suicide attempts.  

On mental status examination, the Veteran's affect was broad, although he appeared mildly anxious and dysphoric.  There was no impairment of thought processing or communication, delusions, or hallucinations.  His eye contact was mildly impaired, although other behavior was appropriate.  He was oriented, but continued to report problematic short-term memory.  There was no obsessive-compulsive behavior, and his speech was within normal limits.  There were no panic attacks.  The Veteran reported continued depression approximately 50 percent of the time.  He indicated that he did not have severe anger outbursts, and impulse control is adequate, but he did report some periodic verbal behavior during which he is short, irritable, and overly harsh with people, which has impaired relationships.  He also noted that his sleep is poor.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 52.  He concluded that the Veteran is affected by his PTSD in a number of ways.  He was not working primarily due to physical health problems, but on past examination, he reported some irritability at work.  It was also noted that he has become rather socially isolated and continues to have frequent PTSD-related dysphoria and anxiety and is distressed by nightmares, memories, and reminders of Vietnam, as well as the other symptoms described.  

VA treatment records dated in June 2010 and August 2010 indicate that the Veteran's medical problems include depression and PTSD.  It is noted, however, that he was not taking any medication, had no suicidal or homicidal ideation, and was no longer managed in the mental hygiene clinic.  The Veteran felt he was doing well.  

The Veteran most recently underwent a VA PTSD examination in July 2010.  He reported that he was not involved in a relationship and that he visits with his adult children twice a year.  He indicated that he lives by himself and that much of his time is spent in preparing and cooking meals, cleaning, and doing laundry.  He does a little gardening and his lawn, as needed, and he goes shopping twice a week and may go out to eat at a restaurant twice a year.  He enjoyed hunting and fishing in the past, but stated that he has not gone in the past year or so.  

On mental status examination, the Veteran was well groomed with good personal hygiene.  He was oriented to person, place, and time.  His eye contact was mildly impaired, but his behavior was appropriate.  His speech was within normal limits, and there was no evidence of delusions, hallucinations, or impairment of thought processing and communication.  The Veteran did report hallucinations involving four or five men who were killed in Vietnam, which occur once or twice a year.  However, the examiner noted that, while he would not typically consider these "visions" as hallucinations, the Veteran appeared invested in regarding them as such.  He also reported auditory hallucinations of hearing conversations that he is not able to make out once a month.  No ritualistic behavior was noted, but he seemed invested in frequent hand washing as somewhat of a ritual as opposed to obsessive compulsive behavior.  His affect was rather anxious, and his mood was euthymic.  The Veteran reported experiencing depression or anxiety two to three times per week.  He denied suicidal and homicidal ideation.  The Veteran's memory appeared grossly intact, but he reported difficulty remembering to take medications, names of people, and frequently used telephone numbers.  He denied panic attacks or assaultive behaviors.  He also indicated that he sleeps five to six hours nightly.  

In summary, the examiner stated that there did not appear to be a significant change in the Veteran's PTSD condition since the last examination in January 2008.  The Veteran is not taking medications and is not being treated by a mental health provider.  The examiner stated the PTSD symptoms are evaluated as moderate and as having a moderate detrimental impact on his affective, behavioral, cognitive, social, somatic, and occupational functioning.  While he has not worked since 2003, his PTSD symptoms were not evaluated as severe to the extent that his employment potential (only in regard to PTSD symptoms) would be assessed to be extremely limited or not feasible.  The examiner further noted that the Veteran had very limited social contacts and appeared to isolate himself and be reclusive.  A GAF score of 50 was assigned.  

On review, the Board does not find that the overall disability picture meets or more nearly approximates the criteria for a 70 percent evaluation.  In making this determination, the Board acknowledges the evidence suggesting the Veteran is unable to establish and maintain effective relationships.  He tends to isolate and has infrequent contact with others, to include his adult children.  The Veteran also frequently washes his hands, but this does not seem to interfere with routine activities.  The Veteran experiences periods of depression, but it does not affect his ability to function independently.  On the contrary, the evidence of record shows that the Veteran is independent in the activities of daily living.  Although he reports irritability, the evidence does not show impaired impulse control with episodes of violence.   There is also no evidence documenting suicidal ideation, spatial disorientation, neglect of personal appearance or hygiene, or significant difficulties in adapting to stressful circumstances.  The Board acknowledges the July 2010 GAF score of 50, which suggests serious symptoms.  The examiner, however, described the Veteran's PTSD symptoms as being only moderate with moderate impact on functioning, which appears supported by the objective findings of record.  

The Board has also considered the Veteran's reports of hallucinations and notes that this is listed in the rating criteria for a 100 percent evaluation.  These episodes apparently occur infrequently and as discussed, the examiner himself did not consider the visions to be hallucinations.  Moreover, the Board notes that the Veteran is not currently taking medication or receiving treatment for PTSD, and by his own admission, was reportedly doing well.  

In summary, the Board finds that the occupational and social impairment related to PTSD is consistent with no more than a 50 percent evaluation.  There is no basis for assigning staged ratings.  See Hart.  


II.  Left Shoulder

In August 2003, the RO granted entitlement to service connection for degenerative joint disease of the left shoulder joint, status post shrapnel wound with retained foreign body and assigned a 10 percent evaluation effective from September 24, 2002.  In April 2006, the RO continued the 10 percent evaluation.  

The Veteran later filed a claim for an increased evaluation in June 2007, and in June 2008, the RO again continued the 10 percent evaluation.  The Veteran disagreed with that decision and perfected an appeal of this issue.  

In November 2010, the RO determined that the August 2003 rating decision was erroneous and assigned a 20 percent evaluation for the left shoulder disability effective from September 24, 2002.  A temporary 100 percent evaluation was also assigned effective from September 8, 2008, based on surgical or other treatment necessitating convalescence.  Thereafter, an evaluation of 20 percent was assigned effective from November 1, 2008.  

The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5303.  The Veteran is right handed, and therefore, his left upper extremity is considered the minor or nondominant extremity.  38 C.F.R. § 4.69 (2010).  

Muscle disabilities are evaluated as follows: (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56.  

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: (1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings. Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 
(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  (3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d).

Muscle group III functions in elevation and abduction of arm to level of shoulder; it acts with pectoralis major II (costosternal) and latissimus dorsi and teres major of muscle group II in forward and backward swing of arm.  Muscle group III includes the intrinsic muscles of shoulder girdle: (1) Pectoralis major I (clavicular); and (2) deltoid.  Injuries to muscle group III are evaluated as follows: a slight injury to the nondominant extremity is rated as noncompensable; a moderate or moderately severe injury to the nondominant extremity is rated as 20 percent disabling; and, a severe injury to the nondominant extremity is rated as 30 percent disabling.  38 C.F.R. 4.73, Diagnostic Code 5303.

In this case, the Veteran's DD Form 214 indicates that he sustained a shrapnel wound to the left shoulder in December 1965 while serving in Vietnam.  He was awarded the Purple Heart.  

The Veteran underwent a separation examination in February 1966.  The examiner noted a healed wound of the left deltoid with remaining fragment.  

VA records show that the Veteran was seen in the orthopedic clinic in August 2007.  A physical examination showed pain over the acromioclavicular (AC) joint and pain with forward flexion.  He also had pain with cross-chest adduction.  The impression was left shoulder impingement with mild rotator cuff tear and osteoarthritis of the left AC joint.  

During a January 2008 VA examination, the Veteran reported being hit with shrapnel in December 1965.  He stated that he had been treated by a medical technician and sent to a field hospital where he stayed for a few days.  The wound was cleaned and then he spent two weeks on light duty.  He also reported that he tried to jump in a bunker and hit his left shoulder when he was hit in the left upper arm with shrapnel.  He has been receiving shots in the left shoulder area for pain, and a recent arthrogram showed a rotator cuff tear.  He reported pain, weakness, and stiffness of the left shoulder, but no swelling, heat, or redness.  He indicated that he has giving way, but no locking, dislocation, recurrent subluxation, or constitutional symptoms of inflammatory arthritis.  

A physical examination of the shoulder showed no swelling, crepitus, or laxity.  The Veteran was tender anteriorly, posteriorly, and laterally.  Left shoulder abduction was zero to 110 degrees actively, zero to 115 degrees passively, and zero to 118 degrees after fatiguing all with pain.  Left shoulder flexion was zero to 110 degrees actively, zero to 115 degrees passively, and zero to 120 degrees after fatiguing all with pain.  Left shoulder internal rotation was zero to 92 degrees actively and passively and zero to 95 degrees after fatiguing all with pain.  Left shoulder external rotation was zero to 92 degrees actively and passively and zero to 95 degrees after fatiguing all with pain.  There was no decrease in the range of motion or joint function following repetitive use of the left shoulder.  He had a scar located in the upper one-third of the left lateral arm measuring a half centimeter in diameter.  The scar was not unsightly and was nontender, and it did not interfere with function.  There was no induration, ulceration, or inflammation, and the examiner commented that the scar was well-healed with no problems.  Strength and reflexes of the upper extremities were also normal.  X-rays revealed a seven millimeter metal fragment in the soft tissues of the lateral aspect of the proximal humeral shaft.  An arthrogram of the left shoulder showed a suggestion of mild osteoarthritis and a rotator cuff tear.  The Veteran was diagnosed with (1) status post shrapnel wound left shoulder area, actually not involving the shoulder joint with metal fragment in the lateral soft tissues in the proximal humerus area; (2) scar as described above; and, (3) degenerative joint disease left AC joint with evidence of rotator cuff tear.  The examiner commented that he could not find any treatment for the left shoulder injury in the service records and noted that the only treatment required was treatment of the wound itself.  

VA records show that the Veteran underwent a distal clavicle resection and cuff repair in September 2008.  The Veteran was seen in September 2009 with complaints of left shoulder pain, and there was a suspicion of retear of the rotator cuff tear.  A November 2009 orthopedic note indicates that the Veteran could forward flex his shoulder to 125 degrees.  He could abduct it down 90 degrees after a mild stretch.  Internal rotation was full, and external rotation was approximately 35 degrees.  A December 2009 orthopedic note indicates that a MRI showed no possible tear, and everything was reported as looking quite good by the radiologist.  The orthopedic physician, however, stated that it looked like some of the deltoid may have pulled off from the acromion.  

The Veteran also underwent a VA examination in July 2010.  He reported pain, stiffness, and weakness, but denied giving way, instability, and incoordination.  He denied having any episodes of locking, dislocation, or subluxation.  Upon examination, there was mild crepitus with movement and mild tenderness to palpation in the upper lateral joint.  Range of motion on the left was flexion zero to 90 degrees; abduction zero to 90 degrees; internal rotation zero to 45 degrees; and external rotation zero to 55 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation.  There was also no ankylosis.  The Veteran was diagnosed with degenerative joint disease, left shoulder AC joint status post surgery.  

On the muscles portion of the examination, the examiner indicated that the muscle involved was the deltoid.  It was noted that the etiology of the injury was a missile, high velocity, large caliber, shrapnel.  The initial treatment involved cleaning and dressing the wound, and only a few days of hospitalization were required.  It was noted that the Veteran had not sustained a through and through injury and that the wound was not infected before healing.  There were no associated bone, nerve, vascular, or tendon injuries.  On physical examination of muscle group III, his strength was 5, and there was no tissue loss, intermuscular scarring, muscle herniation, or loss of deep fascia or muscle substance.  There was a small .5 centimeter, round, light colored scar on the upper half of the arm over the lateral deltoid.  The scar was not adherent, painful, or tender to touch.  The Veteran's diagnosis was status post shrapnel wound with retained foreign body in the left upper arm.  

In order to warrant a rating greater than 20 percent for the nondominant extremity under Diagnostic Code 5303, the Veteran's disability would have to be severe in nature.  However, the Board finds, based on the evidence of record, that the Veteran's disability is not severe.  His service treatment records do not show a through and through or deep penetrating wound, and there is no evidence of fracture, extensive debridement, infection, sloughing of soft parts, or intermuscular binding and scarring.  There is also no evidence of prolonged hospitalization for treatment.  At the time of his, separation the Veteran's wound was found to be healed, and there is no evidence of consistent complaints of the cardinal signs and symptoms of muscle disability.  In addition, there is no record of ragged, depressed, and adherent scars, loss of deep fascia, or muscle substance.  Additional findings indicating severe muscle disability are not shown.  On review, strength has been reported as 5, scarring is minimal, and x-rays show only one seven millimeter retained fragment.  

As noted above, the Veteran's service-connected left shoulder disability includes degenerative joint disease.  Arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For VA purposes, normal range of motion of the shoulder is from zero to 180 degrees of flexion, zero to 180 degrees of abduction, and internal and external rotation from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.

On review, there is no evidence of ankylosis of the scapulohumeral articulation, and Diagnostic Code 5200 is not for application.  Under Diagnostic Code 5201, a 20 percent evaluation is warranted when arm motion of the minor extremity is limited at shoulder level or midway between side and shoulder level.  A 30 percent evaluation is warranted when arm motion of the minor extremity is limited to 25 degrees or less from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  On review, the evidence of record does not show left shoulder range of motion limited to 25 degrees or less from the side.  The Board acknowledges the Veteran's complaints, but objective findings do not support a higher evaluation based on functional impairment due to pain on motion or other factors.  

Moreover, the Board notes that Diagnostic Code 5303 specifically includes elevation and abduction of the arm, and thus, a separate evaluation based on limitation of motion is not warranted.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  Likewise, as the criteria for muscle disabilities specifically incorporates criteria for the size of the scar, a separate evaluation for scarring associated with the muscle disability would not be warranted.  

As noted above, a 100 percent evaluation was in effect from September 8, 2008, to November 1, 2008, based on the need for convalescence following surgery.  See 38 C.F.R. § 4.30.  The Board's determination that an evaluation greater than 20 percent is not warranted does not apply to the period wherein a 100 percent evaluation was in effect.  Additional staged ratings are not warranted.  See Hart.


III.  Conclusion 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD and left shoulder disability are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available, but the Veteran's disabilities are not productive of such manifestations

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD and left shoulder disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation greater than 50 percent for PTSD is denied.  

Entitlement to an evaluation greater than 20 percent for left shoulder degenerative joint disease, status post shrapnel wound with retained foreign body and scar is denied.  


REMAND

Reason for Remand:  To obtain a medical opinion.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a skin rash.  He has contended that he has skin rash related to his herbicide exposure in service. His service records do indicate that he served in Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  In addition, his post-service medical records document various diagnoses of skin disorders, including dermatitis, localized neurodermatitis, seborrheic dermatitis, and lipomas.

Although dermatitis, localized neurodermatitis, seborrheic dermatitis, and lipomas are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Nevertheless, the evidence of record does not include a medical opinion based on a complete review of the claims file specifically addressing whether the Veteran currently has a skin disorder that is causally or etiologically related to his herbicide exposure in service.  In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any skin disorder that may be present.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.

The examiner should identify all skin disorders.  For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder is due to the Veteran's herbicide exposure in service or is otherwise causally or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


